Citation Nr: 1516520	
Decision Date: 04/16/15    Archive Date: 04/24/15

DOCKET NO.  98-16 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for migraine headaches, including as secondary to a service-connected hemangioma of the nose, status post lateral rhinotomy and resection of the hemangioma.  


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Esquire


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a September 1997 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

Records in the Virtual VA paperless claims processing system and Veterans Benefits Management System (VBMS) have been reviewed, to include a transcript of the January 2002 Board hearing. 

The Veterans Law Judge (VLJ) who presided over the January 2002 Board hearing has since retired from the Board.  The Board offered the Veteran an opportunity to testify at another hearing before a different VLJ.  In February 2012, the Veteran accepted the invitation for an additional Board hearing, and the Board therefore remanded the claim in April 2012 to afford the Veteran another Board hearing.  However, in a May 2012 letter, the Veteran's attorney withdrew the hearing request.  38 C.F.R. § 20.704(e) (2014).  

In March 2003, the Board denied the claim on appeal.  The Veteran then appealed the Board's March 2003 decision.  In April 2004, based on a Joint Motion for Remand (JMR), the U.S. Court of Appeals for Veterans Claims (Court) issued an Order vacating the Board's March 2003 decision as to the issue on appeal and remanded the claim to the Board for further development and readjudication.  

In October 2007, the Board again denied the claim on appeal.  The Veteran appealed the Board's October 2007 decision.  In June 2008, based on another JMR, the Court issued an Order vacating the Board's October 2007 decision as to the issue on appeal and remanded the claim to the Board for further development and readjudication.  

In December 2009, the Board again denied the claim on appeal.  The Veteran appealed the Board's December 2009 decision.  In July 2010, based on another JMR, the Court issued an Order vacating the Board's December 2009 decision as to the issue on appeal and remanded the claim to the Board for further development and readjudication.  

In April 2011, the Board obtained a medical expert opinion from a neurologist with the Veterans Health Administration (VHA).  The Board then obtained an independent medical expert opinion from another neurologist in August 2011, and a December 2011 addendum opinion followed.  

In July 2012, the Board again denied the claim on appeal, and in April 2013, the Board vacated its July 2012 Board decision.  

In November 2013, the Board again denied the claim on appeal.  The Veteran appealed the Board's November 2013 decision.  In October 2014, based on another JMR, the Court issued an Order vacating the Board's November 2013 decision as to the issue on appeal and remanded the claim to the Board for further development and readjudication.  


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's migraines headaches manifested in service and is etiologically related to service, and such disability cannot be satisfactorily disassociated from service.  


CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, his migraine headaches were incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).  


	
REASONS AND BASES FOR FINDING AND CONCLUSION

Compliance with Prior Remand

In November 2013, the Board denied the claim on appeal.  In the October 2014 JMR, the Court concluded that the Board erred insofar as it failed to substantially comply with the terms of the April 2009 Board remand directives.  Though the AOJ and the Board did not substantially comply with the Board's prior remand instructions, because the Veteran's claim on appeal is granted, any error under Stegall v. West, 11 Vet. App. 268, 271 (1998), is harmless error.   

Duties to Notify and Assist

Because the Veteran's claim on appeal is granted, as discussed below, any error as to the duty to notify and assist is harmless error.   

Service Connection

A veteran is entitled to VA disability compensation for service connection if the facts establish that a disability resulted from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  

Generally, to establish entitlement to service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran contends that his migraine headaches had their onset in service, and/or that they are caused or aggravated by his service-connected in-service surgery to remove a hemangioma of the nose.  The Veteran reports that he has had migraine headaches continuously since onset in service during basic training and/or after his in-service surgery to remove a hemangioma of the nose.  See Veteran's statements in August 1995, March 1997, August 1997, and July 2005; June 1999 RO hearing transcript at p. 3-5; January 2002 Board hearing.  Also, the record includes lay statements from multiple people who testify as to their observations of the Veteran getting recurrent headaches since discharge from service.  See March 1999 M. E. statement; April 1999 J. R. statement; June 1999 A. H. statement; January 2002 J. B. statement.  	

The Veteran is competent to report the onset of symptoms of migraine headaches and whether there is continuity of symptomatology thereof, and the Board finds that his reports as to onset of symptoms in service and continuing since service are credible.  See also April 2009 Board remand.  Also, M. E., J. R., A. H., and J. B. are competent to report their observations of the Veteran getting headaches, and the Board finds such reports are credible.  

Further, the competent and probative medical evidence is at least in equipoise as to whether the Veteran's current migraine headaches had their onset in service and are related to service.  

There is medical evidence to support that the Veteran's migraine headaches had their onset in service, to include onset after the in-service nose surgery, and are related to service.  Such medical evidence is based on review of the Veteran's history and is supported by varying degrees of rationale.  See August 1997 VA general examination opinion; March 1999 statement by VA provider Dr. R. F. (opining that, due to the Veteran's lack of headaches prior to sinus surgery and their onset subsequent to the surgery, it was likely that the sinus manipulation he endured may have been in some way a cause of his current migraines); August 2003 letter from private physician Dr. C. (opining that the Veteran has been suffering from these headaches since service); July 2005 VA medical record (noting that the Veteran had migraine headaches which he had since service in 1967, and opining that the Veteran's headaches could be related to the surgery in 1967).  The Board also notes that there are VA treatment records from 1977 to 1999 showing treatment for headaches.  Lastly, the Board notes that there is a May 1986 report from a private physician, in which the physician opined that the headaches were partly related to the cervical injury and partly related to stress and anxiety.  Service connection has since been established for post-traumatic stress disorder.  

There is also medical evidence to support that the Veteran's current migraine headaches did not have their onset in service, are not related to service, and instead are due to a July 1985 motor vehicle accident, to include as a result of the Veteran's cervical spine injury incurred in the accident.  Such medical evidence is also based on review of the Veteran's history and is supported by rationale.  See  October 1985 and February 1986 private treatment records; August 2011 advisory opinion from an independent medical expert and December 2011 addendum opinion from the same (noting medical evidence showing that the Veteran had headaches prior to the 1985 motor vehicle accident, but opining that the migraine headaches began after the motor vehicle accident).   

Based on this evidence, the Board finds that the competent and probative medical evidence is equally for and against the Veteran's contention that his migraine headaches had their onset in service and have continued since service.  Therefore, the Board resolves all reasonable doubt in favor of the Veteran and finds that the Veteran's migraine headaches are not clearly attributable to the intercurrent cause of the July 1985 motor vehicle accident.  See 38 C.F.R. §§ 3.102, 3.303(b).  

Given the Veteran's competent and credible reports of migraine headaches beginning in service and continuing since service, given the competent and credible lay reports of seeing the Veteran getting headaches recurrently since service, and because the medical evidence is in equipoise as to whether the Veteran's current migraine headaches are related to his in-service headaches, the Board resolves all reasonable doubt in favor of the Veteran and finds that the Veteran's current migraine headaches had their onset during service and are etiologically related to service, and such disability cannot be satisfactorily disassociated from service.  For these reasons, service connection for migraine headaches is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303(b), 3.307, 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for migraine headaches is granted.  



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


